Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 2-10 are pending. Claims 2 and 6 are amended.

	The present claims are similar to those of previously abandoned application 13/858,595. The claims of this application were reviewed on appeal regarding a 101 rejection of the claims and the rejection was upheld by the board.
	
Response to Arguments
	Applicant’s arguments regarding the 101 rejection of the claims have been considered but are not persuasive.
	As applicant’s claims are substantially similar to those of application 13/858,595, which were rejected under 35 U.S.C. 101 by the examiner and subsequently upheld by the board on appeal, the present 101 rejection is maintained and applicant’s arguments are moot. The applicant’s insertion in the claims of “establishing a communication session with a workstation” and “while maintaining the communication session in which the indication is received and the identification information is submitted”, etc. do not resolve the issue under 101 as these amendments are directed to the implementation of the abstract idea by computer and not to any particular advancement in the operation of 

Claim Objections
	Claim 2 is objected to because of the following informalities:  The limitation ".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 2-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	2. A method in an electronic device, comprising:
		establishing a communication session with a workstation and transmitting, 	by at least one processor, to a workstation, one or more web pages; 	
		receiving, by the at least one processor, a request to open an account on 	an online platform for placing online bets;
		in response to receiving the request to open the account, transmitting, by 	the at least one processor, a request to the workstation to provide via one or 	more web pages identification verification information;
		transmitting, by the at least one processor, to the workstation, terms and 	conditions of the platform;
		receiving, by the at least one processor, an indication that the workstation 	activated a web link on a web page, wherein activation of the web link causes a 	submission of identification information provided by the workstation and signifies 	acceptance of the terms and conditions;
		generating, by the at least one processor, an account decision matrix in a 	memory; 
		generating, by the at least one processor, a credit check rules table in the 	memory;
		searching, by the at least one processor, the account decision matrix and 	the credit check rules table for information that corresponds to an individual;
		while maintaining the communication session in which the indication is 	received and the identification information is submitted, approving, by the at least 	one processor, the request to open an account 	on the platform based at least 	partially on the search of the account decision matrix and the credit check rules 	table stored in the memory;
		responsive to approving the request to open the account on the platform, 	establishing by the at least one processor the account for the workstation 	including establishing a user ID and a password; and
		while maintaining the communication session through which the indication 	is received, the identification information is submitted, and the account is 	established, transmitting the user ID and the password to the workstation, 	receiving the user ID and the password from the workstation, and granting to the 	workstation to place bets.
	The abstract idea is a fundamental economic practice similar to the concepts of intermediated settlement in Alice and hedging in Bilski. The concept of establishing an account “is a fundamental practice long prevalent in our system of commerce.” Alice, 573 U.S. at 216. (See decision on appeal of 13/858,595 pg. 10).
	This judicial exception is not integrated into a practical application because the italicized elements represent the application of the abstract idea of establishing an account by adding the words “apply it” with the abstract idea, or mere instructions to implement an abstract idea on computer. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements are either part of the abstract idea or associated with adding the words “apply it” to the abstract idea.
	Claim 6 is directed to an apparatus but is essentially similar to claim 2 in all other aspects and is similarly rejected.
	The dependent claims merely add additional narrowing language to the abstract idea but do not cure the deficiencies of the independent claims.
	As a whole and in combination, the claims do not comprise more an abstract idea being applied by computer and are therefore not representative of a practical application or significantly more than an abstract idea.

	The closest prior art is:
	Greene – 7,778,913 – Online Trading System having Real-Time account Opening
	ABSTRACT: 
     In one embodiment, the online trading system having a real-time account opening process comprises one or more computers coupled to a network.  The computers maintain a brokerage account database, and service web page requests received over the network.  The web pages are preferably configured to implement a real-time account opening (RTAO) process that establishes new brokerage accounts in the account database.  The RTAO process may include (a) obtaining contact information; (b) creating a new record in the brokerage account database for the contact information; (c) obtaining brokerage account application information; (d) updating the new record with the application information; (e) displaying a brokerage account contract; and (f) securing online agreement to said brokerage account contract.  The process preferably 
also includes obtaining funding information to automatically initiate a transfer of funds to the brokerage account.
	The above reference was used in a 103 rejection of the claims in the parent application and the 103 rejection was subsequently withdrawn in view of further claim amendments.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694